Exhibit 10.12

CONSULTING AGREEMENT

CONSULTING AGREEMENT (this “Consulting Agreement”), dated as of February 20,
2007, by and between Coast Financial Holdings, Inc., a Florida corporation
(“CFHI”), Coast Bank of Florida, a Florida state chartered bank and wholly-owned
subsidiary of CFHI (the “Bank”) and Tramm Hudson (“Consultant”).

RECITALS

WHEREAS, the Company believes that it would be in the best interests of the
Company to engage the Consultant to provide advisory and other services to CFHI
and the Bank; and

WHEREAS, the Consultant has agreed to provide his services to CFHI and the Bank
under the terms set forth hereunder;

TERMS

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

1. Consultant Services.

(a) CFHI and the Bank hereby engage the Consultant, and the Consultant hereby
accepts the engagement, under the terms and conditions set forth herein, to
provide the following services (collectively, “Services”):

(i) assist in, and provide guidance with respect to, public relations matters
for CFHI and the Bank and to act as liaison with Tucker/Hall, Inc., the public
relations firm retained by CFHI.

(ii) provide guidance and assistance in relations and communicating with the
Federal Deposit Insurance Corporation, the Federal Reserve Board, the Florida
Office of Financial Regulation, and their respective staffs (collectively, the
“Banking Regulators”), and, if requested, to provide guidance and
recommendations with respect to the Bank’s responses to the issues and concerns
raised by the Banking Regulators, including advice with regard to any formal
regulatory disciplinary actions proposed by the Banking Regulators;

(iii) provide advice, guidance, and recommendations to the Bank’s senior
management relating to operations generally and more specifically with respect
to the Bank’s residential construction-to-permanent loan portfolio; and

(iv) assist in negotiations and provide suggestions and recommendations to the
senior management and board of directors of CFHI with respect to services to
provided to CFHI by its financial advisors.

(b) The parties acknowledge and agree that the Consultant shall not be
responsible for, and shall not assume the obligations of, senior management or
the board of directors as it relates to the management of the business and
affairs of CFHI or the Bank, nor shall the Consultant be granted the authority
to act as an officer or director of CFHI or the

 

1



--------------------------------------------------------------------------------

Bank. The Consultant shall only be granted the authority to do those things
specifically provided for herein. When performing the Services, Consultant
agrees to comply with all applicable laws, ordinances, rules, regulations, and
other requirements, now or hereafter in effect, of any governmental authority
having jurisdiction.

(c) The parties acknowledge that the Consultant is not a broker or a dealer
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or under the securities laws of any other applicable jurisdiction and, as
a result, may not provide the Company with any “broker” or “dealer” services, as
those terms are defined or used under such laws.

3. Term.

(a) The term of this Consulting Agreement shall be deemed to have commenced on
January 26, 2007, and shall continue in effect unless terminated by either party
upon thirty (30) days prior notice to the other in writing (the “Term”).

(b) Upon termination of this Consulting Agreement, this Consulting Agreement
shall become null and of no effect and no party shall have any obligation to the
other party hereto with respect to this Consulting Agreement, except that:
(i) the Consultant shall be entitled to receive any accrued but unpaid
compensation owed to him pursuant to Paragraph 4 hereof, and (ii) the provisions
of Paragraphs 5, 8, 9, 10, 11, 17, and 18 hereof and this Paragraph 3(b) shall
survive any termination.

4. Compensation. As compensation for the services provided hereunder, CFHI and,
to the extend permitted by law, the Bank, jointly and severally agree to pay the
Consultant the following compensation:

(a) During the term of this Consulting Agreement, CFHI or, to the extent
permitted by law, the Bank, jointly and severally, shall pay the Consultant a
monthly fee of twenty-five thousand ($25,000) dollars which shall be due and
payable on the 26th of each month, commencing on January 26, 2007. No payroll
taxes shall be withheld from this compensation, and 1099 forms shall be issued
as to these payments by CFHI or the Bank as required by law.

(b) The Consultant shall promptly report, and CFHI or the Bank shall promptly
reimburse, all reasonable out-of-pocket expenses incurred by the Consultant in
connection with his services under this Consulting Agreement; provided, however,
that all such expenses must be appropriately incurred and itemized in accordance
with the policies and procedures established by CFHI and the Bank.
Notwithstanding the foregoing, no reimbursable expenses in excess of $1,500.00,
individually or in the aggregate, may be incurred by the Consultant in any given
month without the prior approval of the board of directors of CFHI or a duly
authorized subcommittee thereof.

(c) If during the Term of this Consulting Agreement or within 12 months
following the end of the Term of this Consulting Agreement, there shall be an
occurrence of a Change of Control (as defined in Section 4(d) hereof), then the
Consultant shall be paid a fee of two hundred fifty thousand ($250,000) dollars
as recognition of the valuable services provided by the Consultant pursuant to
this Agreement.

 

2



--------------------------------------------------------------------------------

(d) For purposes of this Consulting Agreement:

(i) a “Change of Control” shall be deemed to have occurred if:

(A) any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act), is or becomes, directly or indirectly, the
“beneficial owner” (as defined by Rule 13d-3 promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”)) of 25% or more of the combined voting
power of the then outstanding securities of the CFHI, entitled to vote generally
in the election of CFHI Directors (“Voting Securities”); provided, however, that
any acquisition by the following will not constitute a Change of Control:

(I) the Bank or CFHI or any Affiliated Companies,

(II) any employee benefit plan (or related trust) of the Bank, CFHI or any
Affiliated Companies, or

(III) any corporation, bank, or other financial institution with respect to
which, following such acquisition, more than 50% of the combined voting power of
the outstanding voting securities of such corporation entitled to vote generally
in the election of directors is then beneficially owned by the persons who were
the beneficial owners of the Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership immediately
prior to such acquisition of the Voting Securities; or

(B)(I) a tender offer or an exchange offer is made to acquire securities of CFHI
whereby following such offer the offerees will hold, control, or otherwise have
the direct or indirect power to exercise voting control over 50% or more of the
Voting Securities, or (II) Voting Securities are first purchased pursuant to any
other tender or exchange offer; or

(C) as a result of a tender offer or exchange offer for the purchase of
securities of CFHI (other than such an offer by CFHI for its own securities), or
as a result of a proxy contest, merger, consolidation, or sale of assets, or as
a result of a combination of the foregoing, during any period of two consecutive
years, individuals who, at the beginning of such period constitute the CFHI
Board of Directors, plus any new Directors of CFHI whose election or nomination
for election by the Company’s stockholders was or is approved by a vote of at
least two-thirds of the Directors of CFHI then still in office who either were
Directors of CFHI at the beginning of such two year period or whose election or
nomination for election was previously so approved (but excluding for this
purpose, any individual whose initial assumption of office was or is in
connection with the actual or threatened election contest relating to the
election of Directors of CFHI (as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act)), cease for any reason during such two
year period to constitute at least two-thirds of the members of the CFHI Board;
or

 

3



--------------------------------------------------------------------------------

(D) the stockholders of CFHI approve a reorganization, merger, consolidation, or
other combination, with or into any other corporation or entity regardless of
which entity is the survivor, other than a reorganization, merger,
consolidation, or other combination, which would result in the Voting Securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into Voting Securities of the surviving
entity) at least 60% of the combined voting power of the Voting Securities or of
the voting securities of the surviving entity outstanding immediately after such
reorganization, merger, consolidation, or other combination; or

(E) the stockholders of CFHI approve a plan of liquidation or winding-up of CFHI
or an agreement for the sale or disposition by the Company of all or
substantially all of CFHI’s assets, or any distribution to security holders of
assets of CFHI having a value equal to 30% or more of the total value of all
assets of CFHI.

(ii) A Change of Control will be deemed to have occurred on the following dates:

(A) with respect to any acquisition referred to in Section 4(d)(i)(A) above, the
date on which the acquisition of such percentage shall have been completed;

(B) with respect to a tender or exchange offer, the date the offer referred to
in Section 4(d)(i)(B)(I) above is made public or when documents are filed with
the Securities and Exchange Commission in connection therewith pursuant to
Section 14(d) of the Exchange Act, or the date of the purchase referenced in
Section 4(d)(i)(B)(II);

(C) with respect to a change in the composition of the Company Board of
Directors referred to in Section 4(d)(i)(C), the date on which such change is
adopted or is otherwise effective, whichever first occurs; or

(D) with respect to any stockholder approval referred to in Section4(d)(i)(D) or
(E), the date of any approval.

(iii) the term “Affiliated Companies” shall include any company, bank, or
financial institution controlled by, controlling or under common control with
CFHI or the Bank

5. Independent Contractor Relationship. CFHI, the Bank and the Consultant agree
that all services rendered by the Consultant will be in the capacity of an
independent contractor of the Company and not as an employee, partner, or joint
venturer of the Company, nor will the Consultant represent himself to the
contrary. Because the Consultant is an independent contractor, the Consultant
will not be covered under any of the non-stock based employee benefit plans of
CFHI or the Bank, and shall not be eligible for CFHI or Bank group insurance
benefits, or workers compensation, or vacation, holiday and other fringe
benefits enjoyed by employees of CFHI or the Bank. The Consultant agrees that
all taxes, if any, applicable to the compensation paid to it hereunder shall be
the sole responsibility of the Consultant (including any withholding or payment
of

 

4



--------------------------------------------------------------------------------

estimated federal income taxes) and he will hold CFHI and the Bank harmless with
respect thereto. So long as it does not conflict with the Consultant’s
obligations under this Consulting Agreement, the Consultant shall not be
required to devote full time to the performance of Services under the Consulting
Agreement, and his hours of work shall be scheduled taking into account the
nature of the Consultant’s duties and the mutual convenience of the Bank, CFHI
and the Consultant.

6. Consultant’s Limited Authority. The Consultant shall have no authority to
bind CFHI, the Bank, or their affiliates to contracts or otherwise, or to assume
or create any obligation or responsibility, express or implied, on behalf of
CFHI, the Bank, or their affiliates, or in their name, or, except as
specifically set forth in Section 1(a) hereof, to act as an agent of the CFHI or
the Bank in any way.

7. No Obligation to Enter Into A Change of Control Transactions. Nothing
contained in this Consulting Agreement shall be construed as requiring CFHI or
the Bank to pursue, enter into, or consummate any Change of Control transaction,
nor are CFHI or the Bank obligated to meet with any prospective purchaser,
acquiror, or investor. In addition, the neither CFHI nor the Bank are under any
obligation to negotiate or consummate any Change of Control transaction, within
any particular period of time, if at all. The Consultant shall not have the
right to sub-contract his services provided hereunder.

8. Covenant Not To Solicit Employees. During the Term of this Consulting
Agreement and for a period ending on the first anniversary of the end of the
Term, the Consultant will not, directly or indirectly, solicit, request or
induce (i) any manager or other employee of the Bank provided specialized or
extraordinary training, either on the job or in the classroom, at Bank or CFHI
expense (collectively, “Key Employees”) to seek employment with any legal or
natural person other than the Bank or CFHI, or (ii) any Key Employees to
terminate employment with the Bank or CFHI, except at the request of the Bank or
CFHI; provided, that the Bank and CFHI may waive this provision, in whole or in
part, in writing, with the understanding that such written consent is revocable
in their sole discretion, and provided further, that this covenant is not
intended to prohibit general advertisements in media of general public
circulation with respect to a particular employment position, nor shall it
prohibit any executive search or employment resulting from an executive search
by a third party in which such third party is not steered by the Consultant or
anyone affiliated with the Consultant in any way, nor shall it prohibit
solicitations directed to Key Employees discharged by the Bank or by CFHI, nor
shall it prohibit solicitations directed to or employment of any Key Employee
whose employment was terminated by CFHI or the Bank, or who was not employed by
CFHI or the Bank for at least ninety (90) days prior thereto.

9. Confidentiality.

(a) The Consultant acknowledges and agrees that the services to be performed for
CFHI or the Bank hereunder are of a confidential nature and that in performing
such services the Consultant will have access to, and may accumulate
confidential and proprietary information concerning the CFHI (“Confidential
Information”). The Consultant agrees that all Confidential Information, whether
furnished before or after the date of this Consulting Agreement, shall be held
and treated by the Consultant in confidence and shall not, without the express
prior written consent of CFHI, be disclosed or used by the Consultant, in whole
or in part, other than as may be required by judicial

 

5



--------------------------------------------------------------------------------

or other similar legal process (by subpoena, court order, or similar process);
provided, that, in the event of any such judicial or similar process CFHI shall
be given sufficient advance notice thereof to seek an appropriate protective
order or other remedy if its so desires.

(b) For purposes of this Consulting Agreement, “Confidential Information” shall
include, without limitation (i) any or all confidential, nonpublic, or
proprietary information, whether written or oral, about CFHI, the Bank, their
affiliates, or their respective business, operations, assets, (ii) all data,
reports, and forecasts prepared for, or on behalf of, CFHI or the Bank, and
(iii) all notes, analyses, compilations, studies, or other documents or records,
whether prepared by the Consultant or others, which contain or otherwise reflect
or are generated from such Confidential Information.

(c) For purposes of this Consulting Agreement, “Confidential Information” shall
not include information which (i) becomes generally available to the public
other than as a result of a disclosure by Consultant, (ii) was available to the
Consultant on a non-confidential basis prior to its disclosure to the Consultant
by the CFHI or the Bank, or (iii) becomes available to the Consultant on a
non-confidential basis from a source other than CFHI or the Bank, or their
respective representatives or agents, provided that such source is not known by
the Consultant (after such inquiry as would be reasonable under the
circumstances) to be bound by a confidentiality agreement with the CFHI, the
Bank, or their respective representatives or agents, or otherwise prohibited
from transmitting the information to the Consultant by a contractual, legal, or
fiduciary obligation.

(d) The Consultant acknowledges that he is aware that federal and state
securities laws generally prohibit persons with material nonpublic information
about a company obtain directly or indirectly from that company from purchasing
or selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable if
such person is likely to purchase or sell such securities.

(e) The Consultant agrees that any written materials or other work produced for
CFHI or the Bank is the property of CFHI. Upon termination of this Consulting
Agreement, the Consultant shall promptly deliver all Confidential Information,
including that information prepared for CFHI or the Bank.

10. Consultant’s Release and Indemnity Obligation. The Consultant agrees to
indemnify and hold CFHI and the Bank harmless in the event that legal action of
any kind is brought against CFHI and the Bank based on or because of the
Consultant’s future acts or omissions which are determined to have been an act
of willful misconduct (including, but not limited to, criminal acts) or bad
faith, including all attorney’s fees and costs incurred by CFHI or the Bank in
defense of any such claims.

11. Indemnification of Consultant. CFHI agrees to provide the Consultant with an
Indemnification Agreement which is similar to that which has been provided to
its Board of Directors and certain of its senior management to cover services
provided by the Consultant during the term of this Consulting Agreement.

 

6



--------------------------------------------------------------------------------

12. Waivers. No waiver by any party hereto of any breach of any provision of
this Consulting Agreement shall not operate or be construed as a waiver of any
subsequent breach.

13. Binding Effect. This Consulting Agreement shall inure to the benefit of, and
shall be binding on, the parties hereto and their respective successors,
assigns, and legal representatives, including any entity with which CFHI or the
Bank may merge or consolidate or to which it may sell all or substantially all
of its assets or equity securities.

14. Notices. For purposes of this Consulting Agreement, all notices, demands, or
other communications provided or given under this Consulting Agreement shall be
in writing and shall be deemed given when delivered in person or when received
by telephone, or one day after being sent by courier guaranteeing overnight
delivery, or three days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, addressed as follows:
(i) if to CFHI or the Bank, at its principal place of business as disclosed in
CFHI’s filings with the Securities and Exchange Commission, and (ii) if to the
Consultant, at the following address: 1415 Ladue Lane, Sarasota, FL 34231

15. Entire Agreement; Amendments. This Consulting Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior arrangements or understanding between the parties
hereto with respect thereto, both written and oral. This Consulting Agreement
may not be changed orally, but only by an agreement in writing signed by the
party against whom any waiver, change, amendment, modification or discharge is
sought.

16. Severability. If any provision or provisions of this Consulting Agreement
shall be declared invalid or unenforceable, any such provision or provisions
shall be deemed severed from the remainder of the provision or provisions
contained herein which shall otherwise remain in full force and effect.

17. Governing Law. This Consulting Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Florida without giving
effect to the principles of conflicts of law thereof.

18. Attorneys’ Fees. Should any party hereto institute any action or proceeding
in court to enforce any provisions hereof or for damages by reason of an alleged
breach of any provision of this Consulting Agreement, or any other agreements
referred to by this Consulting Agreement, the prevailing party shall be entitled
to recover from the losing party or parties such amount as the court may adjudge
to be reasonable attorneys’ fees and costs (including but not limited to
paralegal costs) for services rendered to the prevailing party in such action or
proceeding. The term “prevailing party” as used in this Paragraph 18 shall
include, without limitation, any party who is made a defendant in litigation in
which damages and/or other relief may be sought against such party and a final
judgment or decree is entered in such litigation in favor of such party
defendant.

19. Execution in Counterparts. For the convenience of the parties, this
Consulting Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties have cause this Consulting Agreement to
be duly executed on his or its behalf, as of the date first written above.

 

7



--------------------------------------------------------------------------------

COAST FINANCIAL HOLDINGS, INC., a Florida corporation

By:

 

/s/ Brian Grimes

Name:

  Brian Grimes

Title:

  President & CEO

 

COAST BANK OF FLORIDA, a Florida state chartered bank

By:

 

/s/ Brian Grimes

Name:

  Brian Grimes

Title:

  President & CEO

 

TRAMM HUDSON,

individually

By:

 

/s/ Tramm Hudson

 

8